Title: To Alexander Hamilton from Gouverneur Morris, 18 May 1794
From: Morris, Gouverneur
To: Hamilton, Alexander



Sainport [France] 18. May 1794.
My dear Sir

In the list I sent you of payments made by our Bankers here I did not include the Sum of bf. 5997. paid by the Bankers at Amsterdam on the 12. April 1793 and which at the then agio of 1½ p % amounted to f. 6086.19. as you will find by their account being for No. 26. in your list sent me amounting to livres 13327.14.10 equal to Dollars 2468. 1.
The party to whom this payment was made writes me thus on the 18. of last month. “according to your advice I have wrote by duplicate in Sepr. last to Mr. Hamilton Secretary of the Treasury for the payment of the principal Sum due to me upon Certificate of Congress. I wrote again in January and lastly in the beginning of march. To all these I have had no answer and cannot imagine what can be the Reasons of it unless perhaps the answer should have been directed to you. Be so obliging I pray you Sir as to let me know if you have heard any thing of that affair since the Time of our Correspondence last year. You know that I have lost my Certificate but that is no Reason I hope why I should lose the money also.” This letter which was forwarded by Mr. Pinckney I have just received and shall reply thro him that I am persuaded the letters to you or your answers must have miscarried.
